First Quarter 2008Earnings Conference December 17, 2007 1 This presentation contains forward-looking statements within themeaning of the federal securities laws. Forward-looking statements arebased upon management’s belief and assumptions made by, andinformation currently available to, management. Our actual This presentation contains forward-looking statements within themeaning of the federal securities laws. Forward-looking statements arebased upon management’s belief and assumptions made by, andinformation currently available to, management. Our actual results could differ materially from the resultsanticipated in these forward-looking statementsas a result of numerous factors including factorsidentified from time to time in our filings with theSecurities and Exchange Commission. Anyforward-looking statement speaks only as of thedate on which such statement is made, and,except as required by law, we undertake noobligation to update any forward-lookingstatement to reflect events or circumstancesafter the date on which such statement is madeor to reflect the occurrence of unanticipatedevents. New factors emerge from time to time,and it is not possible for management to predictall such factors. results could differ materially from the resultsanticipated in these forward-looking statementsas a result of numerous factors including factorsidentified from time to time in our filings with theSecurities and Exchange Commission. Anyforward-looking statement speaks only as of thedate on which such statement is made, and,except as required by law, we undertake noobligation to update any forward-lookingstatement to reflect events or circumstancesafter the date on which such statement is madeor to reflect the occurrence of unanticipatedevents. New factors emerge from time to time,and it is not possible for management to predictall such factors. 2 Forward-looking statements Copyright© 2007 Commerce Energy, Inc. All Rights Reserved The Commerce Energy Logo and Clear Choice Clean Energy Logo is a trademark of Commerce Energy Inc. The Green-e logo is a registered trademark of Center for Resource Solutions 2 Opening Remarks Steven Boss, CEO 3 4 1st quarter 2008 • Financial Highlights Ш Net Revenue increased to $105.6 million, 50%increase Ш Gross Profit up 63% to $16.4 million • Continued Customer Growth Ш 194,000 customers as of October 31, 2007 Ш 20% increase over October 31, 2006 • FY 2008 Earnings and Year-End Customers Ш Earnings estimate $6.1 - $6.6 million Ш Equals $0.20 - $0.22 EPS Ш 8% - 10% customer growth 4 • 20% increase in customer count over 10/31/06 • 22,000 gross customer adds in Q1 ‘08 FY 2006 FY 2007 FY 08 customer count quarter-to-quarter comparison 5 Financial Review Bob Hipps, Interim CFO 6 $(1.1) $0.4 1st quarter ($ in millions) • Net revenue up 50%; Gross profit up 63% • Operating expenses up 72% Net income (loss) ― $(1.1) net income (loss) 7 Net Revenue ― $35.1 50% Gas DTH 878K 41% $70.5 $105.6 1st quarter ($ in millions) $54.8 $15.7 $84.2 $21.4 net revenue Electricity MWh 258K 56% 8 Gas $0.3 18% Gross Profit ― $6.3 63% 1st quarter ($ in millions) $10.1 $16.4 $8.4 $ 1.4 $15.0 Electricity $6.6 79% $1.7 gross profit 9 Sales & Marketing ― $1.7 76% $3.9 $2.2 1st quarter ($ in millions) $13.5 $7.8 G & A ― $5.7 71% operating expenses 10 ($ in thousands) cash & liquidity 11 ClosingComments 12 13 13 13 • 194,000 Customers • Gross profit up 63% to $16.4 million 1st quarter 2008 summary • Net revenue increased 50% to $105.6 million 13 14
